Webb, Judge.
1. Appellant has enumerated six errors, all of which require a review of the evidence and trial proceedings in order for this court to rule. However, in her notice of appeal she directed that the transcript of evidence and proceedings not be included in the record on appeal. In such a case we assume that the evidence presented was sufficient to sustain the judgment, and the judgment must be affirmed. Cochran v. Baxter, 142 Ga. App. 546 (236 SE2d 528) (1977); Johnson v. Scott, 141 Ga. App. 645 (234 SE2d 184) (1977).
2. The motion to dismiss is denied.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.